PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No.  8,565,560
Issue Date: October 22, 2013
Application No. 13/549,868
Filed: July 16, 2012
Attorney Docket No. D26-05379.CON
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the Request For Refund filed December 15, 2020.  

The request is DISMISSED.
Applicant files the above request for refund and asserts that, “The additional $800 processed on October 28, 2020 is duplicative”.
However, Applicant is reminded of 37 CFR 1.28(c)(2)(i) which states: 
 (i) Calculation of the deficiency owed.  The deficiency owed for each previous fee erroneously paid as a small entity is the difference between the current fee amount (for other than a small entity) on the date the deficiency is paid in full and the amount of the previous erroneous (small entity) fee payment. The total deficiency payment owed is the sum of the individual deficiency owed amounts for each fee amount previously erroneously paid as a small entity. Where a fee paid in error as a small entity was subject to a fee decrease between the time the fee was paid in error and the time the deficiency is paid in full, the deficiency owed is equal to the amount (previously) paid in error. 

In regards to the petition for entity status change filed July 27, 2020, all fees were calculated correctly except for the issue fee.  The large entity issue fee was $1,780.00 when the issue fee payment of $890.00, was submitted at the small entity rate on September 19, 2013. Therefore, the deficiency must be paid at the larger amount at the time of payment of the issue fee. 

Applicant owed an additional $890.00 for the issue fee deficiency, which has been charged to applicant’s deposit account as authorized in the request to change entity filed July 24, 2020.

On October 28, 2020, a total of $2,930.00 was charged to the applicant's deposit ($2,130.00 for application filing fee deficiency and $800.00 for 3.5 year maintenance fee deficiency).



The Office acknowledges a $50.00 fee deficiency payment for the certificate of correction filed on April 23, 2015. However, the correct fee of $100.00 was paid at the large entity rate at the time of filing, therefore a refund of $50.00 has been refunded to applicant’s deposit account.

In view of the above, the request for refund of the $800.00 for the maintenance fee deficiency cannot be granted.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions